              Case 3:20-cv-05456-TSZ Document 37 Filed 07/30/21 Page 1 of 1




 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 5
            POINT RUSTON GENERAL
 6          CONSTRUCTION LLC,
 7                               Plaintiff,
                                                          C20-5456 TSZ
 8               v.
                                                          ORDER
 9          THYSSENKRUPP ELEVATOR
            CORPORATION,
10
                                 Defendant.
11
            Counsel having advised the Court that this matter has been resolved, and it
12
     appearing that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
            Dated this 30th day of July, 2021.
20

21                                                        A
                                                      Thomas S. Zilly
22                                                    United States District Judge
23

     ORDER - 1
